Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  October 3, 2019                                                                                    Bridget M. McCormack,
                                                                                                                    Chief Justice

                                                                                                           David F. Viviano,
                                                                                                           Chief Justice Pro Tem
  159443(17)
                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
                                                                                                        Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Elizabeth T. Clement
            Plaintiff-Appellee,                                                                         Megan K. Cavanagh,
                                                                                                                         Justices
                                                                      SC: 159443
  v                                                                   COA: 347375
                                                                      Wayne CC: 18-006163-FC
  MARCUS WAYNE MARTIN, JR.,
             Defendant-Appellant.
  _____________________________________/

          On order of the Chief Justice, the motion of plaintiff-appellee to extend the time for
  filing its answer is GRANTED. The answer will be accepted as timely filed if submitted
  on or before November 20, 2019.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   October 3, 2019

                                                                                Clerk